 In the Matter of UNITED STATES GYPSUM COMPANYandUNITEDSTEELWORKERS OF AMERICA, C. I. 0.Case No. 13-R4222.-Decided March 18,1944Scott,McLeisck & Falk,byMr. H. D. BurgessandMr. 0. E. Gib-son,of Chicago, Ill., for the Company.Messrs. Oakley HillsandEdward Gary, Jr.,of Chicago, Ill., forthe CIO.Messrs. F. J. CrimminsandPeter A. Koziol,of Chicago, Ill., forthe Association.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofUnited States Gypsum Company, Chicago, Illinois, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before R. N. Denham, TrialExaminer.Said hearing was held at Chicago, Illinois, on January21, 1944.The Company, the CIO, and Hermosa Shop Association,herein called the Association, appeared, participated and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited States Gypsum Company, an Illinois corporation, operatesmines, mills,and warehouses in a substantial number of the States55 N. L. R B., No. 106586 UNITED STATES GYPSUM COMPANY587of the United States, including the plant at Chicago, Illinois, hereininvolved,which is known as the Hermosa Plant. The principalbusinessnormally carried on by the Company is production and dis-tribution of building materials.At present, however, the HermosaPlant is engaged 100 percent in production of war material.Theraw materialsused at the Chicago plant consist primarily of steel,having anannualvalue of more than $100,000, in excess of 90 percentof which is brought into the State of Illinois from other States.Onehundred percent of the finished products, having an annual value ofmore than $200,000, is delivered to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Hermosa Shop, Association is a labor organization, admitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refused to grant recognition to the CIO as the ex-clusive bargaining representative of its employees for the reason thatat the time the request for recognition was made by the CIO, the Com-pany was bound by a contract with the Association.That contractexpired on February 1, 1944, and is, therefore, no bar to a presentdetermination of representatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section.2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in agreement that all production and maintenanceemployees at the Company's Chicago plant including "working super-visors," all shipping department employees, watchmen, and janitors,but excluding managers, superintendent, shift foremen, working fore-' The Regional Director reported that the CIO submitted 42 authorization cards whichhe checked against the Company's pay roll of December 19, 1943, which contained thenames of 69 employees in the appropriate unit, and that all the cards were dated December1943.The Association relied upon its contract to show its interest in the matter. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD6men, office and clerical employees, draftsmen, and engineers constitutean appropriate unit for bargaining purposes.The CIO would ex-clude from this unit a person whom it designates as a time clerk.TheCompany and the Association contend that the so-called time clerk isa production employee and should be included.The employee inquestion collects time cards in the shop, computes the number of hoursworked, and delivers the cards to the foremen.He also performsmiscellaneous other utility jobs about the plant in connection withproduction and at times operates the machines.The Company doesnot regard him as a timekeeper.Those employees whom the Companydoes classify as timekeepers are a part of the clerical staff.We con-sider the time clerk a production employee and shrill include himwithin the unit.We shall also include the "working supervisors"above mentioned since it appears that they are merely gang leaderswith no supervisory authority.We find that all production and maintenance employees of the Com-pany at its Chicago, Illinois, plant, including "working supervisors,"all shipping department employees, watchnnen, janitors, and the timeclerk, but excluding managers, superintendents, shift foremen, work-ing foremen, office and clerical employees, draftsmen, engineers, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.2V.THE DETERMINATION OF REPRESEN'T'ATIVESIt appears that the number of persons employed by the Companyincreased by 40 percent between the date of the petition, December 15,1943, and the date of the hearing.The Company intends to continueexpanding until its December 15 employment is doubled.This ex-pansion is for the purpose of filling specific orders but there is sub-stantial expectation that the filling of these orders will require at leasta year's time.Pursuant to the contract between the Company andthe Association, the Company has adopted a personnel policy wherebyall new employees hired by the Company work a probationary periodof 90 clays during which they have no seniority status and'may be dis-charged by the Company at any time without regard to the restrictionsof the contract.The CIO asserts that these are temporary employeesand requests that for the purpose of insuring that only permanent em-ployees shall participate in the choice of a bargaining representative,the pay-roll date next succeeding the date of the petition be used todetermine eligibility to vote.The Association joins in this request.'This is substantially the unit described in the Association's contract with the Company. UNITED STATES GYPSUM COMPANY589The Company requests that the Board follow its usual practice of de-termining eligibility by the use of the pay-roll date immediately pre-ceeding the Direction of Election, and suggests that the Unions'avowed purpose can best be served by denying eligibility to temporaryemployees in its employ as of the later pay-roll date.We find merit inthe Company's suggestion but not in the Unions' conception of tem-porary employment.The employees in question have a reasonableexpectancy of permanent employment with the Company for an inde-terminate period of time and, therefore, have a substantial interestin the working conditions in the Company's plant.3Accordingly, weshall provide that probationary employees shall be eligible to vote inthe election Herein directed.We agree with the parties, however, thatcertain part-time employees, for the most part housewives, who werehired on a temporary basis pending the Company's ability to hiresufficient full-time employees to meet its need are in fact temporaryemployees, and they shall not be eligible to vote in the election.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRE.GTED that, as part of the investigation to ascertain representa-tives for the purposes of cellective bargaining with United StatesGypsum Company, Chicago, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, and the determi-nation made in Section V above, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in8 SeeMatter of Equitable Gas Company,54 N. L.R. B. 155;Matter of E. R. SquibbtSons,54 N. L. R. B., No.222;Matter of Clarksville Manufacturing Company,52 N. L.R. B. 1502. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desireto be represented by United Steelworkers of America, affiliated withthe Congress of Industrial Organizations or by Hermosa Shop Asso-ciation, for the purposes of collective bargaining, or by neither.MR. JOHN Al. HOUSTON took no partin the consideration of theabove Decision and Direction of Election.